EXECUTION VERSION











$50,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
ECHO GLOBAL LOGISTICS, INC.
and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
Dated as of May 2, 2014



US_ACTIVE-117264347.3-200453-00020

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
1.
CERTAIN DEFINITIONS
1
1.1
Certain Definitions
1
1.2
Construction
26
1.3
Accounting Principles; Changes in GAAP
26
2.
REVOLVING CREDIT FACILITY
27
2.1
Revolving Credit Commitments
27
2.1.1
Revolving Credit Loans
27
2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
27
2.3
Commitment Fees
27
2.4
Reserved
28
2.5
Revolving Credit Loan Requests
28
2.6
Making Revolving Credit Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans
28
2.6.1
Making Revolving Credit Loans
28
2.6.2
Presumptions by the Administrative Agent
28
2.6.3
Repayment of Revolving Credit Loans
29
2.7
Notes
29
2.8
Use of Proceeds
29
2.9
Letter of Credit Subfacility
29
2.9.1
Issuance of Letters of Credit
29
2.9.2
Letter of Credit Fees
30
2.9.3
Disbursements, Reimbursement
30
2.9.4
Repayment of Participation Advances
31
2.9.5
Documentation
32
2.9.6
Determinations to Honor Drawing Requests
32
2.9.7
Nature of Participation and Reimbursement Obligations
32
2.9.8
Indemnity
34
2.9.9
Liability for Acts and Omissions
34
2.9.10
Issuing Lender Reporting Requirements
35
2.10
Defaulting Lenders
36
3.
RESERVED
37
4.
INTEREST RATES
37
4.1
Interest Rate Options
37
4.1.1
Revolving Credit Interest Rate Options
38
4.1.2
Rate Quotations
38
4.2
Interest Periods
38
4.2.1
Amount of Borrowing Tranche
38
4.2.2
Renewals
38
4.3
Interest After Default
38
4.3.1
Letter of Credit Fees, Interest Rate
38


- i -    

--------------------------------------------------------------------------------




4.3.2
Other Obligations
38
4.3.3
Acknowledgment
39
4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
39
4.4.1
Unascertainable
39
4.4.2
Illegality; Increased Costs; Deposits Not Available
39
4.4.3
Administrative Agent’s and Lender’s Rights
39
4.5
Selection of Interest Rate Options
40
5.
PAYMENTS
40
5.1
Payments
40
5.2
Pro Rata Treatment of Lenders
41
5.3
Sharing of Payments by Lenders
41
5.4
Presumptions by Administrative Agent
42
5.5
Interest Payment Dates
42
5.6
Voluntary Prepayments
42
5.6.1
Right to Prepay
42
5.6.2
Replacement of a Lender
43
5.6.3
Designation of a Different Lending Office
44
5.7
Reserved
44
5.8
Increased Costs
44
5.8.1
Increased Costs Generally
44
5.8.2
Capital Requirements
44
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans
45
5.8.4
Delay in Requests
45
5.9
Taxes
45
5.9.1
Issuing Lender
45
5.9.2
Payments Free of Taxes
45
5.9.3
Payment of Other Taxes by the Loan Parties
46
5.9.4
Indemnification by the Loan Parties
46
5.9.5
Indemnification by the Lenders
46
5.9.6
Evidence of Payments
46
5.9.7
Status of Lenders
46
5.9.8
Treatment of Certain Refunds
48
5.9.9
Survival
49
5.10
Indemnity
49
6.
REPRESENTATIONS AND WARRANTIES
49
6.1
Representations and Warranties
50
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default
50
6.1.2
Subsidiaries; Investment Companies
50
6.1.3
Validity and Binding Effect
50
6.1.4
No Conflict; Material Agreements; Consents
50
6.1.5
Litigation
51


- ii -    

--------------------------------------------------------------------------------




6.1.6
Financial Statements
51
6.1.7
Margin Stock
51
6.1.8
Full Disclosure
52
6.1.9
Taxes
52
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc.
52
6.1.11
Liens in the Collateral
52
6.1.12
Insurance
52
6.1.13
ERISA Compliance
52
6.1.14
Environmental Matters
53
6.1.15
Solvency
53
6.1.16
Anti-Money Laundering/International Trade Law Compliance
53
6.1.17
Specified Subsidiaries
53
6.2
Updates to Schedules
53
7.
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
54
7.1
Conditions Precedent to the Execution of the Credit Agreement
54
7.1.1
Deliveries
54
7.1.2
Payment of Fees
55
7.2
Conditions Precedent to Initial Extensions of Credit
55
7.3
Conditions Precedent to All Extensions of Credit
55
8.
COVENANTS
55
8.1
Affirmative Covenants
55
8.1.1
Preservation of Existence, Etc.
55
8.1.2
Payment of Liabilities, Including Taxes, Etc.
56
8.1.3
Maintenance of Insurance
56
8.1.4
Maintenance of Properties and Leases
56
8.1.5
Visitation Rights
56
8.1.6
Keeping of Records and Books of Account
56
8.1.7
Compliance with Laws; Use of Proceeds
57
8.1.8
Further Assurances
57
8.1.9
Anti-Terrorism Laws
57
8.2
Negative Covenants
57
8.2.1
Indebtedness
57
8.2.2
Liens; Lien Covenants
58
8.2.3
Guaranties
58
8.2.4
Loans and Investments
58
8.2.5
Dividends and Related Distributions
59
8.2.6
Liquidations, Mergers and Consolidations
59
8.2.7
Dispositions of Assets or Subsidiaries
59
8.2.8
Affiliate Transactions
60
8.2.9
Subsidiaries, Partnerships and Joint Ventures
61
8.2.10
Continuation of or Change in Business
61
8.2.11
Fiscal Year
61


- iii -    

--------------------------------------------------------------------------------




8.2.12
Changes in Organizational Documents
61
8.2.13
Minimum Consolidated Interest Coverage Ratio
61
8.2.14
Maximum Consolidated Total Leverage Ratio
61
8.2.15
Limitation on Negative Pledges
61
8.2.16
Specified Subsidiaries
62
8.3
Reporting Requirements
62
8.3.1
Quarterly Financial Statements
62
8.3.2
Annual Financial Statements
62
8.3.3
Certificate of the Borrower
62
8.3.4
Notices
63
9.
DEFAULT
64
9.1
Events of Default
64
9.1.1
Payments Under Loan Documents
64
9.1.2
Breach of Warranty
64
9.1.3
Breach of Negative Covenants or Visitation Rights
64
9.1.4
Breach of Other Covenants
64
9.1.5
Defaults in Other Agreements or Indebtedness
64
9.1.6
Final Judgments or Orders
64
9.1.7
Loan Document Unenforceable
65
9.1.8
[Reserved]
65
9.1.9
Events Relating to Plans and Benefit Arrangements
65
9.1.10
Change of Control
65
9.1.11
Relief Proceedings
65
9.2
Consequences of Event of Default
65
9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings
65
9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings
66
9.2.3
Set-off
66
9.2.4
Application of Proceeds
66
10.
THE ADMINISTRATIVE AGENT
67
10.1
Appointment and Authority
67
10.2
Rights as a Lender
67
10.3
Exculpatory Provisions
67
10.4
Reliance by Administrative Agent
68
10.5
Delegation of Duties
69
10.6
Resignation of Administrative Agent
69
10.7
Non-Reliance on Administrative Agent and Other Lenders
70
10.8
Administrative Agent Fee
70
10.9
Reserved
70
10.10
Authorization to Release Collateral and Guarantors
70
10.11
No Reliance on Administrative Agent’s Customer Identification Program
70
11.
MISCELLANEOUS
71
11.1
Modifications, Amendments or Waivers
71


- iv -    

--------------------------------------------------------------------------------




11.1.1
Increase of Commitment
71
11.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment
71
11.1.3
Release of Collateral or Guarantor
71
11.1.4
Miscellaneous
71
11.2
No Implied Waivers; Cumulative Remedies
72
11.3
Expenses; Indemnity; Damage Waiver
72
11.3.1
Costs and Expenses
72
11.3.2
Indemnification by the Borrower
72
11.3.3
Reimbursement by Lenders
73
11.3.4
Waiver of Consequential Damages, Etc.
73
11.3.5
Payments
74
11.4
Holidays
74
11.5
Notices; Effectiveness; Electronic Communication
74
11.5.1
Notices Generally
74
11.5.2
Electronic Communications
74
11.5.3
Change of Address, Etc.
75
11.6
Severability
75
11.7
Duration; Survival
75
11.8
Successors and Assigns
75
11.8.1
Successors and Assigns Generally
75
11.8.2
Assignments by Lenders
75
11.8.3
Register
77
11.8.4
Participations
77
11.8.5
Certain Pledges; Successors and Assigns Generally
78
11.9
Confidentiality
78
11.9.1
General
78
11.9.2
Sharing Information With Affiliates of the Lenders
79
11.10
Counterparts; Integration; Effectiveness
79
11.10.1
Counterparts; Integration; Effectiveness
79
11.11
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
80
11.11.1
Governing Law
80
11.11.2
SUBMISSION TO JURISDICTION
80
11.11.3
WAIVER OF VENUE
80
11.11.4
SERVICE OF PROCESS
81
11.11.5
WAIVER OF JURY TRIAL
81
11.12
USA Patriot Act Notice
81




- v -    

--------------------------------------------------------------------------------






LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A)
-
PRICING GRID
SCHEDULE 1.1(B)
-
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(C)
-
EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(D)
-
SPECIFIED SUBSIDIARIES
SCHEDULE 1.1(P)
-
PERMITTED LIENS
SCHEDULE 6.1.2
-
SUBSIDIARIES
SCHEDULE 8.2.1
-
PERMITTED INDEBTEDNESS



EXHIBITS
EXHIBIT 1.1(A)
-
ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
-
GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
-
GUARANTY AGREEMENT
EXHIBIT 1.1(N)(1)
-
REVOLVING CREDIT NOTE
EXHIBIT 1.1(S)
-
SECURITY AGREEMENT
EXHIBIT 2.5.1
-
LOAN REQUEST
EXHIBIT 5.9.7(A)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D)
-
U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3
-
QUARTERLY COMPLIANCE CERTIFICATE




- vi -    

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of May
2, 2014 and is made by and among ECHO GLOBAL LOGISTICS, INC., a Delaware
corporation (the “Borrower”), the LENDERS (as hereinafter defined), and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
The Borrower has requested the Lenders to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed $50,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:
1.CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Consolidated Total Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Commitment Fee.”
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Consolidated Total Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading “Letter of Credit Fee.”
Applicable Margin shall mean, as applicable:




--------------------------------------------------------------------------------




(i)    the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Consolidated
Total Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Revolving Credit Base Rate Spread”, or
(ii)    the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the Daily LIBOR Rate Option or the LIBOR Rate
Option based on the Consolidated Total Leverage Ratio then in effect according
to the pricing grid on Schedule 1.1(A) below the heading “Revolving Credit LIBOR
Rate Spread”.
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Borrower, authorized to execute notices, reports and other documents on behalf
of such Loan Party required hereunder. The Borrower may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1(i)
[Revolving Credit Interest Rate Options].
Borrower shall have the meaning specified in the introductory paragraph.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same

- 2 -    

--------------------------------------------------------------------------------




Interest Period shall constitute one Borrowing Tranche, (ii) all Loans to which
a Base Rate Option applies shall constitute one Borrowing Tranche and (iii) all
Loans to which a Daily LIBOR Rate Option applies shall constitute one Borrowing
Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
Change of Control shall mean any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than thirty-five percent (35%) of the Capital Stock of the Borrower.
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].
Closing Date shall mean the Business Day on which this Agreement is executed,
which shall be May 2, 2014.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and the rules and regulations thereunder, as
from time to time in effect.

- 3 -    

--------------------------------------------------------------------------------




Collateral shall mean the collateral under the Security Agreement.
Commitment shall mean as to any Lender its Revolving Credit Commitment and
Commitments shall mean the Revolving Credit Commitments of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Compliance Authority means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA shall mean, for a specified period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to:
(a)    Consolidated Net Income,
plus
(b)    to the extent deducted in calculating Consolidated Net Income for such
period, the sum of, without duplication, amounts for:
(i)    all amounts deducted in calculating net income (or loss) for depreciation
and amortization for such period,
(ii)    interest expense (less interest income) and amortization of debt
discount and commissions and other fees and charges associated with Indebtedness
deducted in calculating net income (or loss) for such period,
(iii)    all taxes on or measured by income, profits or capital to the extent
deducted in calculating net income (or loss) for such period,
(iv)    extraordinary losses or charges to the extent deducted in calculating
net income (or loss) for such period,
(vi)     all non-cash charges, losses, or expenses (or minus non-cash income or
gain) included or deducted in calculating net income (or loss) for such period,
including, without limitation, any non-cash loss or expense (or income or gain)
due to the

- 4 -    

--------------------------------------------------------------------------------




application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of goodwill, FASB ASC 480-10 regarding accounting for such
financial instruments with debt and equity characteristics, non-cash foreign
currency exchange losses (or minus gains), non-cash expenses deducted as a
result of any grant of Capital Stock to employees, officers or directors and
expenses (or gains) on account of changes to contingent asset purchase
consideration, but excluding any non-cash loss or expense (a) that is an accrual
of a reserve for a cash expenditure or payment to be made, or anticipated to be
made, in a future period or (b) relating to a write-down, write-off or reserve
with respect to accounts receivable and inventory,
(vii)     non-cash compensation related expense resulting from the grant of,
issuance of or re-pricing of Capital Stock to any prospective, current or former
employee, officer, director or consultant, of any Loan Party, including, without
limitation, FAS123R expenses, in each case to the extent deducted in calculating
net income (or loss) for such period,
(viii) any expenses for directors fees,
(ix)     to the extent deducted in calculating net income (or loss) for such
period, costs, fees, expenses and charges in connection (a) Permitted
Acquisitions (b) any permitted Investments, (c) the issuance of any Capital
Stock, (d) any permitted recapitalization or disposition of property and (e) any
payments in respect of or adjustments to Permitted Acquisitions or permitted
investments, in each case as may be permitted pursuant to the terms of the Loan
Documents and in each case, whether or not ultimately consummated,
(x)     (a) reasonable and documented out-of-pocket fees and expenses incurred
in connection with the negotiation, execution and delivery of the Loan Documents
and the One Stop Acquisition Documents, to the extent deducted in calculating
net income (or loss) for such period, and (b) any expenses related to purchase
accounting deducted in calculating net income (or loss),
(xi)     any documented expenses for which a seller party in connection with a
Permitted Acquisition has indemnified any Loan Party pursuant to the terms of
the acquisition documents,
(xii)     any amounts deducted from net income in respect of purchase accounting
required or permitted by GAAP in connection with transactions contemplated by
the Loan Documents and any Permitted Acquisitions, and
(xiii)     other unusual and non-recurring cash losses or expenses acceptable to
the Administrative Agent not to exceed $2,000,000 in the aggregate in any fiscal
year.
; provided, however, with respect to the calculation of Consolidated EBITDA for
all purposes under this Agreement, (a) pro forma full-year effect will be given
to Permitted Acquisitions, Investments and dispositions, and (b) full-year
effect pro forma adjustments (certified by the chief financial officer or other
equivalent officer of the Borrower) will be included for verifiable and
factually supportable (in the good faith determination of the Borrower) cost
savings in an aggregate amount not to exceed 10% of Consolidated EBITDA
(calculated before giving effect

- 5 -    

--------------------------------------------------------------------------------




to all such adjustments described in this clause (b)) in any four quarter period
or such greater amount as may reasonably be approved by the Administrative
Agent.
Consolidated Interest Coverage Ratio shall mean the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.
Consolidated Interest Expense shall mean for any period of determination the sum
of interest expense on Indebtedness of the Borrower and its Subsidiaries for any
such period determined and consolidated in accordance with GAAP.
Consolidated Net Income shall mean, for any specified period, the consolidated
net income (or loss) of the Borrower and its Subsidiaries, after deduction of
all expenses, taxes, and other proper charges, determined in accordance with
GAAP; provided that there shall be excluded (i) the income (or loss) of any
Person (other than consolidated Subsidiaries of the Borrower) in which any
Person (other than Borrower or any of its consolidated Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its consolidated Subsidiaries by such
Person during such specified period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a consolidated Subsidiary of the Borrower
or is merged into or consolidated with the Borrower or any of its consolidated
Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
consolidated Subsidiaries, and (iii) the income of any consolidated Subsidiary
of the Borrower to the extent that the declaration or payment of dividends or
similar distributions by that consolidated Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that consolidated Subsidiary.
Consolidated Total Leverage Ratio shall mean the ratio of (a) the result of (i)
Funded Indebtedness less (ii) the amount of cash and cash equivalents of the
Loan parties subject to a deposit account control agreement in favor of the
Administrative Agent (other than amounts held as cash collateral for Letter of
Credit Obligations) in an amount not to exceed $10,000,000 to (b) Consolidated
EBITDA.
Covered Entity means the Borrower, its Subsidiaries, and to the knowledge of the
Borrower, its Affiliates.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
Daily LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(iii)
[Revolving Credit Daily LIBOR Rate Option].
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to the Administrative Agent, the

- 6 -    

--------------------------------------------------------------------------------




Issuing Lender or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within two Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s or the Borrower’s receipt of such certification in form and substance
satisfactory to the Administrative Agent or the Borrower, as the case may be,
(d) has become the subject of a Bankruptcy Event or (e) has failed at any time
to comply with the provisions of Section 5.3 [Sharing of Payments by Lenders]
with respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

- 7 -    

--------------------------------------------------------------------------------




Environmental Laws shall mean all applicable Laws pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
regulated substances; (iii) protection of the environment and/or natural
resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any member of the ERISA Group (other
than the Borrower).
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Plan (other than an event for which
the 30-day notice period is waived by regulation); (b) withdrawal by Borrower or
any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by Borrower or
any ERISA Affiliate from a Multiemployer Plan, or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any ERISA Affiliate.
ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the

- 8 -    

--------------------------------------------------------------------------------




laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes, (ii) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (a) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 5.6.2 [Replacement of a
Lender]) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.9.7 [Taxes], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA.
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Existing Letters of Credit shall mean the letters of credit issued by JPMorgan
Chase Bank, N.A. for the account of the Borrower or any Subsidiary listed on
Schedule 1.1(C).
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
May 2, 2017.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any Law or official agreement
implementing an official governmental agreement with respect thereto.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the

- 9 -    

--------------------------------------------------------------------------------




purpose of displaying such rate as selected by the Administrative Agent (for
purposes of this definition, an “Alternate Source”) (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Administrative Agent at
such time (which determination shall be conclusive absent manifest error);
provided however, that if such day is not a Business Day, the Federal Funds Open
Rate for such day shall be the “open” rate on the immediately preceding Business
Day. If and when the Federal Funds Open Rate changes, the rate of interest with
respect to any advance to which the Federal Funds Open Rate applies will change
automatically without notice to the Borrower, effective on the date of any such
change.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
Foreign Subsidiary shall mean any Subsidiary organized outside of the United
States (for the avoidance of doubt, any Subsidiary organized in a U.S.
possession or territory shall be a “Foreign Subsidiary”).
Funded Indebtedness shall mean, as of any date of determination, all then
outstanding Indebtedness of the Borrower and its Subsidiaries, on a consolidated
basis, of the type described in clauses (i), (ii) and (iv) of the defined term
“Indebtedness”; provided, that payment obligations in respect of Permitted
Earn-Outs constituting Indebtedness shall only be included as Funded
Indebtedness to the extent such Permitted Earn-Outs shall have been earned and
are scheduled to be paid during the relevant financial covenant test period.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
Guarantor shall mean each Person which executes or joins the Guaranty Agreement
after the date hereof pursuant to Section 8.2.9.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

- 10 -    

--------------------------------------------------------------------------------




Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
ICC shall have the meaning specified in Section 11.11.1 [Governing Law].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) reimbursement
obligations (contingent or otherwise) under any letter of credit agreement,
(iii) obligations under any currency swap agreement, interest rate swap, cap,
collar or floor agreement or other interest rate management device, (iv) any
other transaction (including forward sale or purchase agreements, capitalized
leases and conditional sales agreements) having the commercial effect of a
borrowing of money entered into by such Person to finance its operations or
capital requirements (but not including (a) trade payables and accrued expenses
incurred in the ordinary course of business, (b) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy warranties or other unperformed
obligations of the seller of such asset or (c) deferred payment obligations in
the amount of 13,782,500 pursuant to the One Stop Acquisition Agreement), (v)
obligations arising under Permitted Securitization Transactions or (vi) any
Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a non
confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect

- 11 -    

--------------------------------------------------------------------------------




of such Person’s creditors generally or any substantial portion of its
creditors; undertaken under any Law.
Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrower is requesting new Loans, or (ii) the date of renewal of or
conversion to the LIBOR Rate Option if the Borrower is renewing or converting to
the LIBOR Rate Option applicable to outstanding Loans Notwithstanding the second
sentence hereof: (A) any Interest Period which would otherwise end on a date
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (B) the
Borrower shall not select, convert to or renew an Interest Period for any
portion of the Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
Interest Rate Option shall mean any LIBOR Rate Option, Base Rate Option or a
Daily LIBOR Rate Option.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 11.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrower, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, ordinance, and any final and non-appealable and applicable order,
injunction, writ, decree, judgment, or settlement agreement with any Official
Body.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate which: (i) is documented in a standard
International Swaps and Derivatives Association Agreement, and (ii) provides for
the method of calculating

- 12 -    

--------------------------------------------------------------------------------




the reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent as
an authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The LIBOR Rate shall be adjusted with respect to any
Loan to which the LIBOR Rate Option applies that is outstanding on the effective
date of any change in

- 13 -    

--------------------------------------------------------------------------------




the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).
Loan Documents shall mean this Agreement, the Notes, the Post-Closing Letter,
the Security Agreement and any other instruments, certificates or documents
delivered in connection herewith or therewith and any Guaranty Agreement
delivered pursuant to Section 8.2.9.
Loan Parties shall mean the Borrower and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans or any Revolving Credit Loan.
Material Adverse Change shall mean any set of circumstances or events which (a)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition or results of
operations of the Loan Parties taken as a whole, (c) impairs materially or could
reasonably be expected to impair materially the ability of the Loan Parties
taken as a whole to duly and punctually pay or perform any of the Obligations,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.

- 14 -    

--------------------------------------------------------------------------------




Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
Non-Lender Provided Financial Services Product shall mean agreements or other
arrangements under which any Person other than a Lender or Affiliate of a Lender
provides any of the following products or services to any of the Loan Parties or
their Subsidiaries: (a) credit cards, (b) credit card processing services, (c)
debit cards, (d) purchase cards, (e) ACH transactions, (f) cash management,
including controlled disbursement, accounts or services, or (g) foreign currency
exchange.
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans.
Obligation shall mean any obligation, Indebtedness or liability of any of the
Loan Parties, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, under or in connection with (i) this Agreement, the Notes, the Letters of
Credit or any other Loan Document whether to the Administrative Agent, any of
the Lenders or their Affiliates or other persons provided for under such Loan
Documents, (ii) any Lender Provided Interest Rate Hedge and (iii) any Other
Lender Provided Financial Service Product.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
One Stop Acquisition shall mean Borrower’s acquisition of the assets of One Stop
Logistics Inc.

- 15 -    

--------------------------------------------------------------------------------




One Stop Acquisition Agreement shall mean that certain [Asset Purchase
Agreement] expected to be dated on or about May 7, 2014 between Borrower and One
Stop Logistics Inc.
One Stop Acquisition Documents shall mean the One Stop Acquisition Agreement and
all material documents and agreements made in connection therewith, including,
without limitation any escrow agreement.
One Stop Earn-Out shall mean a contingent payment in the amount of $3,725,000
pursuant to the One Stop Acquisition Agreement.
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties or their Subsidiaries:
(a) credit cards, (b) credit card processing services, (c) debit cards, (d)
purchase cards, (e) ACH transactions, (f) cash management, including controlled
disbursement, accounts or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Participant has the meaning specified in Section 11.8.4 [Participations].
Participant Register shall have the meaning specified in Section 11.8.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

- 16 -    

--------------------------------------------------------------------------------




Payment In Full and Paid in Full shall mean the payment in full in cash of the
Loans and other Obligations hereunder, termination of the Commitments and
expiration or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Permitted Acquisition shall mean any acquisition by the Borrower or any
Subsidiary of all or substantially all of the assets, business or a line of
business, or at least a majority of the outstanding Equity Interests which have
the ordinary voting power for the election of directors of the board of
directors (or equivalent governing body) (whether through purchase, merger or
otherwise), of any other Person if each such acquisition meets all of the
following requirements:


(i)    no less than fifteen (15) days (or less if acceptable to the
Administrative Agent) prior to the proposed closing date of such acquisition,
the Borrower shall have delivered (x) written notice of such acquisition to the
Administrative Agent and the Lenders and (y) copies of all business and
financial information (including historical financial statements) reasonably
requested by the Administrative Agent (to the extent available to Borrower)
related to the target of the acquisition;
(ii)    the Person or business to be acquired shall be in a line of business
that is the same or substantially similar to the business of the Borrower or a
line of business reasonably related, ancillary or complementary thereto;
(iii)    if such transaction is a merger or consolidation, the Borrower or a
Subsidiary shall be the surviving Person and no Change in Control shall have
been effected thereby;
(iv)    no Potential Default or Event of Default shall have occurred and be
continuing both before and after giving effect to such acquisition; and
(v)    if the Permitted Acquisition Consideration for such transaction exceeds
$10,000,000, the Borrower shall, unless otherwise waived by the Administrative
Agent, demonstrate, in form and substance reasonably satisfactory to the
Administrative Agent, that the entity to be acquired had no less than zero
Consolidated EBITDA for the four (4) fiscal quarter period ended immediately
prior to the proposed closing date of such acquisition.
Permitted Acquisition Consideration shall mean the aggregate amount of the
purchase price for any Permitted Acquisition, including, but not limited to, any
assumed Indebtedness, Equity Interests of the Borrower or deferred payment
obligations, excluding Permitted Earn-Outs.
Permitted Earn-Outs shall mean, with respect to any Person, obligations of such
Person arising in connection with a Permitted Acquisition which are payable
based on the achievement of specified financial results over time, and which are
structured such that, if not

- 17 -    

--------------------------------------------------------------------------------




paid due to a Potential Default or Event of Default under this Agreement, no
default thereunder or breach thereof shall be deemed to have occurred or exist
(and no penalty or interest shall accrue or be charged) and the Loan Parties
shall not be deemed in violation of the terms thereof.
Permitted Investments shall mean:
(i)    direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii)    commercial paper maturing in 180 days or less rated not lower than A-1,
by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;
(iii)    demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;
(iv)    money market or mutual funds whose investments are limited to those
types of investments described in clauses (i) - (iii) above; and
(v)    investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
Permitted Liens shall mean:
(i)    Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and that are not yet due and payable;
(ii)    Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii)    Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv)    Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
(v)    Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property

- 18 -    

--------------------------------------------------------------------------------




or the value thereof, and none of which is violated in any material respect by
existing or proposed structures or land use;
(vi)    Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges and Other Lender
Provided Financial Services Obligations);
(vii)    Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P);
(viii)    Purchase Money Security Interests and capitalized leases permitted in
Section 8.2.1 [Indebtedness];
(ix)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.1.6;
(x)    Liens on property of a Person existing at the time of the acquisition of
such property or when such Person is merged into or consolidated with any
Subsidiary of Borrower or becomes a Subsidiary of the Borrower and any
modifications, replacements, renewals or extensions thereof; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets other than the property acquired or
those of the Person merged into or consolidated with such Subsidiary or acquired
by the Borrower or such Subsidiary (other than the proceeds and products
thereof), and the applicable Indebtedness secured by such Lien (or, as
applicable, any modifications, replacements, renewals or extension thereof) is
permitted under Section 8.2.1;
(xi)    pledges and deposits in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies, in
each case payable to insurance carriers that provide insurance to the Borrower
or any of its Subsidiaries;
(xii)    (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of Borrower or any of its Subsidiaries or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
Borrower or any of its Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;
(xiii)    Liens (i) of a collection bank arising under Section 4-210 (or in New
York, Section 4-208) of the UCC on items in the course of collection,
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry, (iv) that are contractual
rights of set-off relating to pooled deposit or sweep accounts of the Borrower
or its Subsidiaries to permit

- 19 -    

--------------------------------------------------------------------------------




satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and its Subsidiaries or (v) that are contractual
rights of set-off relating to relating to purchase orders and other agreements
entered into with customers of Borrower or any Subsidiary in the ordinary course
of business;
(xiv)    Liens (i) (A) on advances of cash or cash equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 8.2.2 to be applied against the purchase price for such Investment and
(B) consisting of an agreement to dispose of any property in a disposition
permitted under Section 8.2.7, in each case under this subclause (B), solely to
the extent such Investment or disposition, as the case may be, would have been
permitted on the date of the creation of such Lien or on the date of any
contract for such Investment or disposition, and (ii) earnest money deposits of
cash or cash equivalents made by Borrower  or any of its Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
(xv)    Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable Law) regarding leases entered into by
Borrower or any of its Subsidiaries in the ordinary course of business;
(xvi)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Borrower or any of its
Subsidiaries in the ordinary course of business and not prohibited by this
Agreement;
(xvii)    The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed, (B) if a final judgment is entered and such judgment is discharged
within sixty (60) days of entry or (C) the amount thereof is not yet due:
(a)    claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(b)    claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(c)    claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
(d)    Liens resulting from final judgments or orders described in Section 9.1.6
[Final Judgments or Orders];

- 20 -    

--------------------------------------------------------------------------------




(xviii)    Liens in connection with the sale of accounts receivable and related
assets under any Permitted Securitization Transaction;
(xix)    Liens in favor of JPMorgan Chase Bank, N.A. securing the Existing
Letters of Credit; and
(xx)    Liens securing Indebtedness or other obligations outstanding at any one
time in an aggregate principal amount not to exceed $2,000,000.
Permitted Securitization Transaction shall mean any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary (other
than any Specified Subsidiary), upon terms and documentation satisfactory to the
Administrative Agent, pursuant to which the Borrower or such Subsidiary may
sell, convey, contribute to capital or otherwise transfer (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest) accounts receivable or interests therein and
all collateral securing such receivables, all contracts and contract rights,
purchase orders, security interests, financing statements or other documentation
in respect of such receivables, any guarantees, indemnities, warranties or other
obligations in respect of such receivables, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such receivables and any collections or
proceeds of any of the foregoing (collectively, the “Receivables Assets”) (i) to
a trust, partnership, corporation or other Person (other than the Borrower or
any of its Subsidiaries, other than a Subsidiary formed solely for the purpose
of, and that engages only in, Permitted Securitization Transactions, a
“Receivables Subsidiary”), which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or any
successor transferee of Indebtedness, fractional undivided interests or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such receivables and Receivables Assets or interests
in such receivables and Receivables Assets, or (ii) directly to one or more
investors or other purchasers (other than the Borrower or any of its
Subsidiaries), it being understood that a Permitted Securitization Transaction
may involve (A) one or more sequential transfers or pledges of the same
receivables and Receivables Assets, or interests therein (such as a sale,
conveyance or other transfer to an Receivables Subsidiary followed by a pledge
of the transferred receivables and Receivables Assets to secure Indebtedness
incurred by the Receivables Subsidiary), and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Securitization Transaction, and (B) periodic transfers or pledges of receivables
and/or revolving transactions in which new receivables and Receivables Assets,
or interests therein, are transferred or pledged upon collection of previously
transferred or pledged receivables and Receivables Assets, or interests therein;
provided that any such transactions shall provide for recourse to such
Subsidiary (other than any Receivables Subsidiary) only in respect of the cash
flows in respect of such receivables and Receivables Assets and to the extent of
other customary securitization undertakings (as determined in good faith by the
Board of Directors of the appropriate Receivables Subsidiary) in the
jurisdiction relevant to such transactions (such undertakings, “Standard
Securitization Undertakings”); provided that, for the avoidance of doubt, (1) no
portion of the Indebtedness or any other obligations (contingent or otherwise)
of any Subsidiary

- 21 -    

--------------------------------------------------------------------------------




or Receivables Subsidiary is guaranteed by any Loan Party, is recourse to or
obligates any Loan Party, or subjects any property or asset of any Loan Party,
directly or indirectly (other than with respect to its equity ownership interest
in any Subsidiary), contingently or otherwise, to the satisfaction of
obligations incurred in such transactions; and (2) no Loan Party has any
obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or cause such entity to achieve certain levels of operating results.
The “amount” or “principal amount” of any Permitted Securitization Transaction
shall be deemed at any time to be (1) the aggregate principal or stated amount
of the Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Securitization Transaction, in each case outstanding at such
time, or (2) in the case of any Permitted Securitization Transaction in respect
of which no such Indebtedness, fractional undivided interests or securities are
incurred or issued, the cash purchase price paid by the buyer in connection with
its purchase of receivables less the amount of collections received in respect
of such receivables and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest.
Permitted Seller Debt shall mean unsecured Indebtedness issued after the Closing
Date by any Loan Party to a seller in connection with a Permitted Acquisition;
provided that such Indebtedness (i) is fully subordinated in right and time of
payment to the Obligations on terms and conditions reasonably acceptable to the
Administrative Agent, (ii) shall have covenants and undertakings that, taken as
a whole, are less restrictive than those contained herein and shall not be
cross-defaulted to the Loan Documents and (iii) is otherwise on terms and
conditions (including pricing and payment terms) reasonably acceptable to, and
in a form approved in writing by, the Administrative Agent (which such approval
shall not be unreasonably withheld).


Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Post-Closing Letter shall mean that certain letter agreement dated as of the
date hereof between the Borrower and the Administrative Agent.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

- 22 -    

--------------------------------------------------------------------------------




Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to Permitted Liens.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Ratable Share shall mean:
(i)    with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided however that if the Revolving Credit Commitments
have terminated or expired, the Ratable Shares for purposes of this clause shall
be determined based upon the Revolving Credit Commitments most recently in
effect, giving effect to any assignments.
(ii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

- 23 -    

--------------------------------------------------------------------------------




Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.
Required Lenders shall mean (A) If there exists fewer than three (3) Lenders,
all Lenders (other than any Defaulting Lender), and (B) if there exist three (3)
or more Lenders, Lenders (other than any Defaulting Lender) having more than 51%
of the sum of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrower pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.

- 24 -    

--------------------------------------------------------------------------------




Sanctioned Country means a country subject to a sanctions program maintained by
any Compliance Authority.
Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person or entity, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
Specified Subsidiaries shall mean the Subsidiaries of the Borrower listed on
Schedule 1.1(D), as such Schedule may updated from time to time by the Borrower
upon advance written notice to the Administrative Agent.
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subordinated Debt shall mean unsecured Indebtedness (other than Permitted Seller
Debt) incurred by a Loan Party that is expressly subordinate and junior in right
of payment to Payment In Full of all Obligations, and is on financial terms
(including maturity, interest, fees, repayment, and covenants) that have been
approved in writing by the Administrative Agent in its

- 25 -    

--------------------------------------------------------------------------------




reasonable discretion and subject to a subordination agreement acceptable to the
Administrative Agent in its reasonable discretion.
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries; Investment Companies].
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
UCP shall have the meaning specified in Section 11.11.1 [Governing Law].
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and

- 26 -    

--------------------------------------------------------------------------------




“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (viii) section headings herein and in
each other Loan Document are included for convenience and shall not affect the
interpretation of this Agreement or such Loan Document, and (ix) unless
otherwise specified, all references herein to times of day shall constitute
references to Chicago Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrower notifies the Administrative Agent
in writing that the Borrower wishes to amend any financial covenant in Section
8.2 of this Agreement, any related definition and/or the definition of the term
Consolidated Total Leverage Ratio for purposes of interest, Letter of Credit Fee
and Commitment Fee determinations to eliminate the effect of any change in GAAP
occurring after the Closing Date on the operation of such financial covenants
and/or interest, Letter of Credit Fee or Commitment Fee determinations (or if
the Administrative Agent notifies the Borrower in writing that the Required
Lenders wish to amend any financial covenant in Section 8.2, any related
definition and/or the definition of the term Consolidated Total Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
to eliminate the effect of any such change in GAAP), then the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratios or requirements to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, the Loan Parties’ compliance with such covenants and/or the
definition of the term Consolidated Total Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Borrower
and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they deliver their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall
reasonably be requested by the Administrative Agent.
2.    REVOLVING CREDIT FACILITY
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally

- 27 -    

--------------------------------------------------------------------------------




agrees to make Revolving Credit Loans to the Borrower at any time or from time
to time on or after the date hereof to the Expiration Date; provided that after
giving effect to each such Loan (i) the aggregate amount of Revolving Credit
Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Letter of Credit
Obligations and (ii) the Revolving Facility Usage shall not exceed the Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.
2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in
accordance with its Ratable Share. The aggregate of each Lender’s Revolving
Credit Loans outstanding hereunder to the Borrower at any time shall never
exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Letter of Credit Obligations. The obligations of each Lender
hereunder are several. The failure of any Lender to perform its obligations
hereunder shall not affect the Obligations of the Borrower to any other party
nor shall any other party be liable for the failure of such Lender to perform
its obligations hereunder. The Lenders shall have no obligation to make
Revolving Credit Loans hereunder on or after the Expiration Date.
2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) the
Revolving Credit Commitments and (ii) the Revolving Facility Usage; provided
further that no Commitment Fee shall accrue with respect to the Revolving Credit
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender Subject to the proviso in the directly preceding sentence, all Commitment
Fees shall be payable in arrears on each Payment Date.
2.4    Reserved.
2.5    Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 2:00 p.m.,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option or Daily LIBOR
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option or Daily LIBOR Rate Option for
any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood

- 28 -    

--------------------------------------------------------------------------------




that the Administrative Agent may rely on the authority of any individual making
such a telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $250,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $250,000 and not less
than $1,000,000 for each Borrowing Tranche under the Base Rate Option or Daily
LIBOR Rate Option.
2.6    Making Revolving Credit Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans.
2.6.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests], notify the Lenders of its receipt of such Loan Request
specifying the information provided by the Borrower and the apportionment among
the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan to the Administrative Agent such
that the Administrative Agent is able to, and the Administrative Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to Section 7.2 [Conditions Precedent to Initial Extensions of Credit]
and Section 7.3 [Conditions Precedent to All Extensions of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to [2:00 p.m.], on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent].
2.6.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed time of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the

- 29 -    

--------------------------------------------------------------------------------




Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
2.6.3    Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.
2.7    Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note,
dated the Closing Date payable to such Lender in a face amount equal to the
Revolving Credit Commitment of such Lender.
2.8    Use of Proceeds. The proceeds of the Loans shall be used for the
acquisition of the assets of One Stop Logistics Inc., for future Permitted
Acquisitions and for general corporate purposes.
2.9    Letter of Credit Subfacility.
2.9.1    Issuance of Letters of Credit. The Borrower or any Loan Party may at
any time prior to the Expiration Date request the issuance of a standby letter
of credit (each a “Letter of Credit”) on behalf of itself or another Loan Party,
or the amendment or extension of an existing Letter of Credit, by delivering or
having such other Loan Party deliver to the Issuing Lender (with a copy to the
Administrative Agent) a completed application and agreement for letters of
credit, or request for such amendment or extension, as applicable, in such form
as the Issuing Lender may specify from time to time by no later than [10:00]
a.m. at least [five (5)] Business Days, or such shorter period as may be agreed
to by the Issuing Lender, in advance of the proposed date of issuance. Promptly
after receipt of any letter of credit application, the Issuing Lender shall
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit application
and if not, such Issuing Lender will provide the Administrative Agent with a
copy thereof. Unless the Issuing Lender has received notice from any Lender, the
Administrative Agent or any Loan Party, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 7 [Conditions of Lending and
Issuance of Letters of Credit] is not satisfied, then, subject to the terms and
conditions hereof and in reliance on the agreements of the other Lenders set
forth in this Section 2.9, the Issuing Lender or any of the Issuing Lender’s
Affiliates will issue the proposed Letter of Credit or agree to such amendment
or extension, provided that each Letter of Credit shall (A) have a maximum
maturity of twelve (12) months from the date of issuance and (B) in no event
expire later than the Expiration Date and provided further that in no event
shall (i) the Letter of Credit Obligations exceed, at any one time, $20,000,000
(the “Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed,
at any one time, the Revolving Credit Commitments. Each request by the Borrower
for the issuance, amendment or extension of a Letter of Credit shall be deemed
to be a representation by the Borrower that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the

- 30 -    

--------------------------------------------------------------------------------




applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
2.9.2    Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) if there exists one (1) or
more unaffiliated Lenders in addition to the Issuing Lender, to the Issuing
Lender for its own account a fronting fee equal to .00125% per annum on the
daily amount available to be drawn under each Letter of Credit. All Letter of
Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit. The Borrower shall
also pay to the Issuing Lender for the Issuing Lender’s sole account the Issuing
Lender’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Lender may generally charge or
incur from time to time in connection with the issuance, maintenance, amendment
(if any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.
2.9.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
2.9.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrower fails to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrower shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option or
Daily LIBOR Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Conditions
Precedent to Initial Extensions of Credit] and Section 7.3 [Conditions Precedent
to All Extensions of Credit] other than any notice requirements. Any notice
given by the Administrative Agent or Issuing Lender pursuant to this Section
2.9.3.1 may be oral if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

- 31 -    

--------------------------------------------------------------------------------




2.9.3.2    Each Lender shall upon any notice pursuant to Section 2.9.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to Section
2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a Revolving
Credit Loan under the Base Rate Option to the Borrower in that amount. If any
Lender so notified fails to make available to the Administrative Agent for the
account of the Issuing Lender the amount of such Lender’s Ratable Share of such
amount by no later than 2:00 p.m. on the Drawing Date, then interest shall
accrue on such Lender’s obligation to make such payment, from the Drawing Date
to the date on which such Lender makes such payment (i) at a rate per annum
equal to the Federal Funds Effective Rate during the first three (3) days
following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Credit Loans under the Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.9.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.9.3.2.
2.9.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.9.3.1, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Conditions Precedent to Initial
Extensions of Credit] and Section 7.3 [Conditions Precedent to All Extensions of
Credit] other than any notice requirements, or for any other reason, the
Borrower shall be deemed to have incurred from the Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in the amount of such drawing. Such Letter
of Credit Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Base Rate Option. Each Lender’s payment to the Administrative
Agent for the account of the Issuing Lender pursuant to Section 2.9.3
[Disbursements, Reimbursement] shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.9.3.
2.9.4    Repayment of Participation Advances.
2.9.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.

- 32 -    

--------------------------------------------------------------------------------




2.9.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
2.9.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.9.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
2.9.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests], 2.6 [Making Revolving Credit Loans], Section 7.2 [Conditions
Precedent to Initial Extensions of Credit] or Section 7.3 [Conditions Precedent
to All Extensions of Credit]or as otherwise set forth in this Agreement for the
making of a Revolving Credit Loan, it being acknowledged that such conditions
are not required for the

- 33 -    

--------------------------------------------------------------------------------




making of a Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;

- 34 -    

--------------------------------------------------------------------------------




(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.9.8    Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body.
2.9.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the

- 35 -    

--------------------------------------------------------------------------------




proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Issuing Lender or
its Affiliates, as applicable, including any act or omission of any Official
Body, and none of the above shall affect or impair, or prevent the vesting of,
any of the Issuing Lender’s or its Affiliates rights or powers hereunder.
Nothing in the preceding sentence shall relieve the Issuing Lender from
liability for the Issuing Lender’s gross negligence or willful misconduct in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the

- 36 -    

--------------------------------------------------------------------------------




preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
2.10    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii)    the Commitment and outstanding Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii)    if any Letter of Credit Obligations exist at the time such Lender
becomes a Defaulting Lender, then:
(a)    all or any part of the outstanding Letter of Credit Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent that (x)
the Revolving Facility Usage does not exceed the total of all non-Defaulting
Lenders’ Revolving Credit Commitments, and (y) no Potential Default or Event of
Default has occurred and is continuing at such time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lender the Borrower’s obligations corresponding to such Defaulting
Lender’s Letter of Credit Obligations (after giving effect to any partial
reallocation pursuant to clause (a) above) in a deposit account held at the
Administrative Agent for so long as such Letter of Credit Obligations are
outstanding;
(c)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;
(d)    if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
(e)    if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above,

- 37 -    

--------------------------------------------------------------------------------




then, without prejudice to any rights or remedies of the Issuing Lender or any
other Lender hereunder, all Letter of Credit Fees payable under Section 2.9.2
[Letter of Credit Fees] with respect to such Defaulting Lender’s Letter of
Credit Obligations shall be payable to the Issuing Lender (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and
(iv)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Issuing Lender is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Obligations will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.10(iii), and participating interests in any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.10(iii)(a) (and such Defaulting Lender shall not participate
therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) the Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Lender to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, and the Issuing Lender
agree in writing that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Administrative Agent
will so notify the parties hereto, and the Ratable Share of the Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment, and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
3.    RESERVED
4.    INTEREST RATES
4.1    Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option, LIBOR Rate Option or the Daily LIBOR Rate Option set forth below
applicable to the Loans, it being understood that, subject to the provisions of
this Agreement, the Borrower may select different Interest Rate Options and
different Interest Periods to apply simultaneously to the Loans comprising
different Borrowing Tranches and may convert to or renew one or more Interest
Rate Options with respect to all or any portion of the Loans comprising any
Borrowing Tranche; provided that there shall not be at any one time outstanding
more than four (4) Borrowing Tranches in the aggregate among all of the Loans
and provided further that if an Event of Default described in Section 9.1.1 or
9.1.11 exists and is continuing, upon written demand by the Required Lenders to
the Administrative Agent, the Borrower may not request,

- 38 -    

--------------------------------------------------------------------------------




convert to, or renew the LIBOR Rate Option for any Loans. If at any time the
designated rate applicable to any Loan made by any Lender exceeds such Lender’s
highest lawful rate, the rate of interest on such Lender’s Loan shall be limited
to such Lender’s highest lawful rate.
4.1.1    Revolving Credit Interest Rate Options. The Borrower shall have the
right to select from the following Interest Rate Options applicable to the
Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
(iii)    Revolving Credit Daily LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the Daily
LIBOR Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Daily LIBOR Rate.
4.1.2    Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2    Interest Periods. At any time when the Borrower shall select, convert to
or renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:
4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and
4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived upon written demand by the Required Lenders to
the Administrative Agent:

- 39 -    

--------------------------------------------------------------------------------




4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and
4.3.3    Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower upon demand by the
Required Lenders to the Administrative Agent.
4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.4    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].
4.4.5    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(v)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(vi)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(vii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

- 40 -    

--------------------------------------------------------------------------------




4.4.6    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent’s or such Lender’s, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower’s indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date. Notwithstanding
anything to the contrary contained herein, in the event any Lender (other than
the Administrative Agent) shall object to the Daily LIBOR Rate Option, the
Borrower shall not have the right to request, convert to, or renew the Daily
LIBOR Rate Option and all outstanding Loans bearing interest at the Daily LIBOR
Rate shall be converted to the LIBOR Rate Option or Base Rate Option.
4.5    Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Daily LIBOR Rate Option, as applicable to Revolving Credit Loans,
commencing upon the last day of the existing Interest Period.
5.    PAYMENTS
5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees or other fees or
amounts due from the Borrower hereunder shall be payable prior to 2:00 p.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by

- 41 -    

--------------------------------------------------------------------------------




the Borrower, and without set-off, counterclaim or other deduction of any
nature, and an action therefor shall immediately accrue. Such payments shall be
made to the Administrative Agent at the Principal Office for the ratable
accounts of the Lenders with respect to the Revolving Credit Loans in U.S.
Dollars and in immediately available funds, and the Administrative Agent shall
promptly distribute such amounts to the Lenders in immediately available funds;
provided that in the event payments are received by 2:00 p.m. by the
Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement.
5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Issuing Lender’s
fronting fee) shall (except as otherwise may be provided with respect to a
Defaulting Lender and except as provided in Section 4.4.3 [Administrative
Agent’s and Lender’s Rights] in the case of an event specified in Section 4.4
[LIBOR Rate Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8
[Increased Costs]) be payable ratably among the Lenders entitled to such payment
in accordance with the amount of principal, interest, Commitment Fees and Letter
of Credit Fees, as set forth in this Agreement.
5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

- 42 -    

--------------------------------------------------------------------------------




(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
5.4    Presumptions by Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Lender, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the Issuing Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
or the Daily LIBOR Rate Option applies shall be due and payable in arrears on
each Payment Date. Interest on Loans to which the LIBOR Rate Option applies
shall be due and payable on the last day of each Interest Period for those Loans
and, if such Interest Period is longer than three (3) Months, also on the 90th
day of such Interest Period. Interest on mandatory prepayments of principal
under Section 5.7 [Mandatory Prepayments] shall be due on the date such
mandatory prepayment is due. Interest on the principal amount of each Loan or
other monetary Obligation shall be due and payable on demand after such
principal amount or other monetary Obligation becomes due and payable (whether
on the stated Expiration Date, upon acceleration or otherwise).
5.6    Voluntary Prepayments.
5.6.11    Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in Section
5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 2:00 p.m. on the date of prepayment of the Revolving
Credit Loans, setting forth the following information:

- 43 -    

--------------------------------------------------------------------------------




(x)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies, Loans to which the Daily LIBOR Rate Option
applies and Loans to which the LIBOR Rate Option applies; and
(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) Revolving Facility Usage and (ii) $500,000.
The principal amount of the Loans for which a prepayment notice is given,
together with interest on such principal amount, shall be due and payable on the
date specified in such prepayment notice as the date on which the proposed
prepayment is to be made. Except as provided in Section 4.4.3 [Administrative
Agent’s and Lender’s Rights], if the Borrower prepays a Loan but fails to
specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied first to Loans to which the Base Rate Option
applies, then to Loans to which the Daily LIBOR Rate Option applies and then to
Loans to which LIBOR Rate Option applies. Any prepayment hereunder shall be
subject to the Borrower’s Obligation to indemnify the Lenders under Section 5.10
[Indemnity].
5.6.12    Replacement of a Lender. In the event any Lender (i) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrower to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting
Lender, (iv) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (v) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers], then in any such event
the Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

- 44 -    

--------------------------------------------------------------------------------




(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
(iv)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
5.6.13    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment
5.7    Reserved.
5.8    Increased Costs.
5.8.1    Increased Costs Generally. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(iv)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(v)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its

- 45 -    

--------------------------------------------------------------------------------




obligation to make any such Loan, or to increase the cost to such Lender, the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Issuing Lender or other Recipient, the Borrower will
pay to such Lender, the Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered
5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrower shall be conclusive absent manifest error The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

- 46 -    

--------------------------------------------------------------------------------




5.9    Taxes.
5.9.1    Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document

- 47 -    

--------------------------------------------------------------------------------




or otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this Section
5.9.5 [Indemnification by the Lenders].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(a), (ii)(b) and (ii)(d) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(a)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(b)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest

- 48 -    

--------------------------------------------------------------------------------




under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(d)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment

- 49 -    

--------------------------------------------------------------------------------




Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party shall repay to such indemnified party the amount paid over
pursuant to this Section 5.9.8 [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 5.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
5.9.8 [Treatment of Certain Refunds] the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrower shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(vi)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period

- 50 -    

--------------------------------------------------------------------------------




(whether or not such payment or prepayment is mandatory, voluntary or automatic
and whether or not such payment or prepayment is then due),
(vii)    attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests] or Section 4.2 [Interest Periods] or notice
relating to prepayments under Section 5.6 [Voluntary Prepayments], or
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given. This Section 5.10
shall not apply to Taxes.
6.    REPRESENTATIONS AND WARRANTIES
6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.4    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party (i) is a
corporation, partnership or limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, (ii) has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Change, (iii) is duly licensed or qualified and in good standing in each
jurisdiction where the failure to be so licensed or qualified would reasonably
be expected to result in a Material Adverse Change, (iv) has full power to enter
into, execute, deliver and carry out this Agreement and the other Loan Documents
to which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1.14
[Environmental Matters]) in all jurisdictions in which any Loan Party is
presently or will be doing business except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change, and (vi) has good
and marketable title to or valid leasehold interest in all properties, assets
and other rights which it purports to own or lease or which are reflected as
owned or leased on its books and records, free and clear of all Liens and
encumbrances except Permitted Liens except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. No Event of
Default or Potential Default exists or is continuing.
6.1.5    Subsidiaries; Investment Companies. As of the Closing Date, Schedule
6.1.2 states the name of each of the Borrower’s Subsidiaries (other than
Specified Subsidiaries), its jurisdiction of organization and the amount,
percentage and type of equity interests in such

- 51 -    

--------------------------------------------------------------------------------




Subsidiary (the “Subsidiary Equity Interests”). The Borrower and each Subsidiary
of the Borrower (other than Specified Subsidiaries) has good and marketable
title to all of the Subsidiary Equity Interests it purports to own, free and
clear in each case of any Lien and all such Subsidiary Equity Interests have
been validly issued, fully paid and nonassessable. None of the Loan Parties is
an “investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”
6.1.6    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or in law).
6.1.7    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will (a) conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or (ii)
any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, which breach would
reasonably be expected to result in a Material Adverse Change, or (b) result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party (other than Liens
granted under the Loan Documents). No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents.
6.1.8    Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party at law or in equity before any Official Body which would reasonably be
expected to result in any Material Adverse Change. None of the Loan Parties is
in violation of any order, writ, injunction or any decree of any Official Body
which would reasonably be expected to result in any Material Adverse Change.
6.1.9    Financial Statements.
(viii)    Historical Statements. The audited and unaudited consolidated
financial statements of Borrower and its Subsidiaries (the “Statements”)
previously delivered by Borrower to Administrative Agent are true, correct and
complete in all material respects and

- 52 -    

--------------------------------------------------------------------------------




fairly represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of any interim statements) to normal
year-end audit adjustments.
(ix)    Accuracy of Financial Statements. None of the Loan Parties has any
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Statements or in the notes thereto, and except as
disclosed therein there are no unrealized or anticipated losses from any
commitments of the Borrower which may cause a Material Adverse Change.
6.1.10    Margin Stock. None of the Loan Parties engages or intends to engage
principally, or as one of its important activities, in the business of extending
credit for the purpose, immediately, incidentally or ultimately, of purchasing
or carrying margin stock (within the meaning of Regulation U, T or X as
promulgated by the Board of Governors of the Federal Reserve System). No part of
the proceeds of any Loan has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party are or will be represented by margin stock.
6.1.11    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations of any Loan Party
which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.
6.1.12    Taxes. All federal, state, local and other material tax returns
required to have been filed with respect to each Loan Party have been filed, and
payment or adequate provision has been made for the payment of all material
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.
6.1.13    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Security
Agreement constitute and will continue to constitute Prior Security Interests.

- 53 -    

--------------------------------------------------------------------------------




6.1.14    Insurance. The properties of each Loan Party are insured pursuant to
policies and other bonds which are valid and in full force and effect and which
provide adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of each such Loan Party in
accordance with prudent business practice in the industry of such Loan Parties.
6.1.15    ERISA Compliance. (i) Except as would not reasonably be expected to
result in a Material Adverse Change, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is pending and, to the best knowledge of Borrower, nothing has occurred which
would prevent, or cause the loss of, such qualification. Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to Section
412 of the Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan..
(i)    No fact or circumstance exists that could reasonably be expected to
result in the imposition of a Lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of Borrower or any ERISA Affiliate. Except as would not
reasonably be expected to result in a Material Adverse Change, (a) No ERISA
Event has occurred or is reasonably expected to occur; (b) neither Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (c) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (d) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
6.1.16    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party is and has been in compliance with applicable
Environmental Laws except as would not reasonably be expected to result in a
Material Adverse Change.
6.1.17    Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Loan Parties taken as a whole are Solvent.
6.1.18    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity (i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned
Country in violation of any law, regulation, order or directive enforced by any
Compliance Authority or has any assets in the possession, custody or control of
a Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority. In addition to the foregoing,
each of the Loan Parties represents and warrants that (i) the proceeds of the
Loans will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or

- 54 -    

--------------------------------------------------------------------------------




Sanctioned Person in violation of any law, regulation, order or directive
enforced by any Compliance Authority; (ii) the funds used to repay the Loans are
not derived from any unlawful activity; and (iii) each Covered Entity is in
compliance with, and no Covered Entity engages in any dealings or transactions
prohibited by, any laws of the United States, including but not limited to any
Anti-Terrorism Laws.
6.1.19    Specified Subsidiaries. None of the Specified Subsidiaries owns any
assets (other than assets that are in the process of being transferred to a Loan
Party following the acquisition of such Specified Subsidiary by a Loan Party for
a reasonable period of time following its acquisition by a Loan Party) or
conducts any business, other than as expressly permitted by Section 8.2.16
hereof.
7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
7.1    Conditions Precedent to the Execution of the Credit Agreement. The
obligation of the Lenders to execute this Agreement is subject to the
satisfaction of each of the following conditions.
7.1.7    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(x)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (x) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except to
the extent that such representations and warranties are qualified by materiality
or reference to Material Adverse Change, in which case they shall be true and
correct in all respects, (y) no Event of Default or Potential Default exists,
and (z) no Material Adverse Change has occurred since the date of the last
audited financial statements of the Borrower delivered to the Administrative
Agent;
(xi)    A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign, and actually signing, the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state official where such documents
are filed in a state office together with certificates from the appropriate
state officials as to the continued existence and good standing of each Loan
Party in each state where organized;
(xii)    This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
(xiii)    A written opinion of counsel for the Loan Parties, dated the Closing
Date;

- 55 -    

--------------------------------------------------------------------------------




(xiv)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured and lender
loss payee;
(xv)    A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrower most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;
(xvi)    All material consents required to effectuate the transactions
contemplated hereby;
(xvii)    Evidence that the Credit Agreement dated August 26, 2009, as amended,
among Borrower, certain of the Specified Subsidiaries and JPMorgan Chase Bank,
N.A., has been terminated, and all outstanding obligations thereunder have been
paid;
(xviii)    A Lien search in acceptable scope and with acceptable results; and
(xix)    Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.
7.1.8    Payment of Fees. The Borrower shall have paid all expenses payable on
or before the Closing Date as required by this Agreement or any other Loan
Document.
7.2    Conditions Precedent to Initial Extensions of Credit. The obligation of
the Lenders to make the initial Loan or issue or participate in the initial
Letter of Credit, if any, is subject to (a) the satisfaction of each of the
conditions set forth in Sections 7.1 and 7.2 and (b) Administrative Agent’s
receipt of duly executed One Stop Acquisition Documents.
7.3    Conditions Precedent to All Extensions of Credit. At the time of making
any Loans or issuing, extending or increasing any Letters of Credit and after
giving effect to the proposed extensions of credit: (i) the representations and
warranties of the Loan Parties in this Agreement shall then be true and correct
in all material respects, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except to
the extent that such representations and warranties are qualified by materiality
or reference to Material Adverse Change, in which case they shall be true and
correct in all respects, (ii) no Event of Default or Potential Default shall
have occurred and be continuing and (iii) the Borrower shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.
8.    COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

- 56 -    

--------------------------------------------------------------------------------




8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Each Loan Party shall maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.].
8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.
8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured and
against other risks in such amounts as similar properties and assets are insured
by prudent companies in similar circumstances carrying on similar businesses,
and with reputable and financially sound insurers, including self-insurance to
the extent customary. The Loan Parties shall comply with the covenants and
provide the endorsement reasonably requested by Administrative Agent relating to
property and related insurance policies covering the Collateral.
8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof, except as would not reasonably be expected to result in a
Material Adverse Change.
8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such reasonable times and as often as the Administrative
Agent may reasonably request, provided that the Administrative Agent shall
provide the Borrower with reasonable notice prior to any visit or inspection. In
the event any Lender desires to conduct an audit of any Loan Party, such Lender
shall conduct such audit contemporaneously with any audit to be performed by the
Administrative Agent; provided, that so long as no Event of Default is
continuing, the Loan Parties shall not be obligated to reimburse the
Administrative Agent for

- 57 -    

--------------------------------------------------------------------------------




audits in excess of 1 time per year. Any Lender may accompany the Administrative
Agent in connection with any of the foregoing.
8.1.6    Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
8.1.7    Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws; provided that it shall not be deemed to be a violation
of this Section 8.1.7 if any failure to comply with any Law would not reasonably
be expected to result in a Material Adverse Change. The Loan Parties will use
the Letters of Credit and the proceeds of the Loans only in accordance with
Section 2.8 [Use of Proceeds] and as permitted by applicable Law.
8.1.8    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may reasonably deem necessary from time to time in order to preserve,
perfect and protect the Liens granted under the Loan Documents and to exercise
and enforce its rights and remedies thereunder with respect to the Collateral.
8.1.9    Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a
Person with whom any Lender is restricted from doing business under Executive
Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Loan Parties shall provide to the Lenders any certifications or information
that a Lender requests to confirm compliance by the Loan Parties with
Anti-Terrorism Laws.
8.2    Negative Covenants.
8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except that the Loan Parties may create, incur, assume or
suffer to exist any of the following:
(i)    Indebtedness under the Loan Documents;

- 58 -    

--------------------------------------------------------------------------------




(ii)    Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof); provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
(iii)    Indebtedness incurred with respect to Purchase Money Security Interests
and capitalized leases; provided that (i) the aggregate amount of loans and
deferred payments secured by such Purchase Money Security Interests and
capitalized leases shall not exceed $5,000,000 in the aggregate (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P)), and (ii) such Liens shall be limited to the
assets acquired with such purchase money financing or leased pursuant to such
capital lease;
(iv)    Indebtedness of a Loan Party to another Loan Party;
(v)    Guarantees of Indebtedness permitted hereunder;
(vi)    Indebtedness assumed in connection with, and as part of the
consideration of, any Permitted Acquisition, not to exceed $2,000,000 in the
aggregate;


(vii)    Subordinated Debt in an aggregate amount not to exceed $5,000,000;
(viii)    Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate
Hedge or (iii) Indebtedness under any Other Lender Provided Financial Services
Product or Non-Lender Provided Financial Services Product; provided however, the
Loan Parties and their Subsidiaries shall enter into a Lender Provided Interest
Rate Hedge, Non-Lender Provided Financial Services Product or another Interest
Rate Hedge only for hedging (rather than speculative) purposes;
(ix)    non-recourse Indebtedness arising under Permitted Securitization
Transactions in an aggregate amount not to exceed $50,000,000 at any one time
outstanding; and
(x)    Permitted Seller Debt outstanding at any one time in an aggregate
principal amount not to exceed $2,000,000;
(xi)    (a) the One Stop Earn-Out and (b) Permitted Earn-Outs outstanding at any
one time in an aggregate principal amount not to exceed $10,000,000;
(xii)    Other unsecured Indebtedness not otherwise permitted by this Section
8.2.1 in an amount not to exceed $2,000,000 in the aggregate at any time
outstanding for the Loan Parties on a consolidated basis.
8.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, except that the Loan Parties may
incur Permitted Liens.

- 59 -    

--------------------------------------------------------------------------------




8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
that the Loan Parties may make Guaranties of (a) Indebtedness of the Loan
Parties permitted hereunder and (b) Guaranties of other Indebtedness in an
amount not to exceed $2,000,000 at any one time outstanding.
8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing (each of the foregoing an
“Investment”), except that the Loan Parties may make or suffer to remain
outstanding any of the following:
(xx)    trade credit extended on usual and customary terms in the ordinary
course of business;
(xxi)    advances to employees to meet expenses incurred by such employees in
the ordinary course of business;
(xxii)    Permitted Investments;
(xxiii)    any Interest Rate Hedge;
(xxiv)    Permitted Acquisitions;
(xxv)    loans, advances and investments in other Loan Parties; and
(xxvi)    other Investments not exceeding $2,000,000 in the aggregate in any
fiscal year of the Borrower.
For purposes of compliance with this Section 8.2.4, the amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original principal amount of any such Investment).
8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (except dividends payable solely in additional shares of its Capital
Stock) on account of or in respect of its shares of Capital Stock, on account of
the purchase, redemption, retirement or acquisition of its shares of Capital
Stock (or warrants, options or rights therefor), except that the Loan Parties
and their Subsidiaries (other than any Specified Subsidiary) may make or pay, or
agree to become or remain liable to

- 60 -    

--------------------------------------------------------------------------------




make or pay (i) dividends or other distributions payable to another Loan Party
and (ii) so long as no Potential Default or Event of Default has occurred and is
continuing or would result therefrom, cash dividends in an amount not to exceed
$2,500,000 in any fiscal year.
8.2.6    Liquidations, Mergers and Consolidations. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, dissolve, liquidate
or wind-up its affairs, or become a party to any merger or consolidation, or,
except as permitted by Section 8.2.4(v), acquire by purchase, lease or otherwise
all or substantially all of the assets or Capital Stock of any other Person;
provided that (a) any Loan Party other than the Borrower may consolidate or
merge into Borrower or another Loan Party; (b) any Specified Subsidiary may
dispose of all or substantially all its assets (including any disposition that
is in the nature of a liquidation or dissolution) to a Loan Party; (c) any
Specified Subsidiary may merge into or consolidate with any Loan Party; and (d)
any Specified Subsidiary may be dissolved or liquidated.
8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse), except that the Loan Parties may enter into any of the
following:
(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary, required, used or useful in the conduct of such
Loan Party’s business;
(iii)    any sale, transfer or lease of assets by any Loan Party to another Loan
Party;
(iv)    (x) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of this Agreement; provided such substitute assets are subject to the
Lenders’ Prior Security Interest; and (y) leases, subleases, licenses or
sublicenses of property in the ordinary course of business and which do not
materially interfere with the business of the Loan Parties, taken as a whole;
(v)    Permitted Securitization Transactions;
(vi)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Loan Parties, taken as a whole;
(vii)    dispositions of cash and cash equivalents;

- 61 -    

--------------------------------------------------------------------------------




(viii)    ordinary course dispositions of accounts receivable in connection with
the collection or compromise thereof;
(ix)    transfers of property subject to casualty or condemnation events;
(x)    dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are uneconomical, negligible, obsolete or
otherwise not material in the conduct of its business;
(xi)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (xii) above, which do not exceed
$2,000,000 in the aggregate in any fiscal year.
8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
does not involve any Specified Subsidiary, is entered into in the ordinary
course of business upon fair and reasonable arm’s-length terms and conditions
and is in accordance with all applicable Law.
8.2.9    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries (other than a Foreign Subsidiary or a
domestic Subsidiary that is disregarded for U.S. federal income tax purposes
whose sole assets consist of equity interests of one or more direct or indirect
Foreign Subsidiaries) other than (i) any Specified Subsidiary; and (ii) any
Subsidiary formed after the Closing Date which joins this Agreement as a
Guarantor by delivering to the Administrative Agent (A) a signed Guaranty
Agreement (or, if such Guaranty Agreement has already been signed, a signed
Guarantor Joinder); (B) documents in the forms described in Section 7.1 [First
Loans and Letters of Credit] modified as appropriate; and (C) documents
necessary to grant and perfect Prior Security Interests to the Administrative
Agent for the benefit of the Lenders in the equity interests of, and Collateral
held by, such Subsidiary. Each of the Loan Parties shall not become or agree to
become a party to a Joint Venture except to the extent such Investment is
permitted by Section 8.2.4.
8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not engage in any business other than the business, substantially as conducted
and operated by such Loan Party during the present fiscal year, or a business
reasonably related, ancillary or complementary thereto.
8.2.11    Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.

- 62 -    

--------------------------------------------------------------------------------




8.2.12    Changes in Organizational Documents. Each of the Loan Parties shall
not amend in any respect its certificate of incorporation (including any
provisions or resolutions relating to Capital Stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents in any manner
which would reasonably be expected to have a material and adverse impact on the
Administrative Agent or the Lenders.
8.2.13    Minimum Consolidated Interest Coverage Ratio. The Loan Parties shall
not permit the Consolidated Interest Coverage Ratio, calculated as of the end of
each fiscal quarter for the four (4) fiscal quarters then ended, to be less than
3.0 to 1.0.
8.2.14    Maximum Consolidated Total Leverage Ratio. The Loan Parties shall not
at any time permit the Consolidated Total Leverage Ratio, calculated as of the
end of each fiscal quarter for the four (4) fiscal quarters then ended, to
exceed 2.75 to 1.0.
8.2.15    Limitation on Negative Pledges. Each of the Loan Parties shall not,
enter into or suffer to exist or become effective any agreement that prohibits
or limits the ability of such Loan Party to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired, to secure the Obligations, other than (a) this Agreement and
the other Loan Documents (b) imposed pursuant to an agreement that has been
entered into in connection with a disposition of assets permitted under this
Agreement of all or substantially all of the equity interests or assets of such
Loan Party, (c) any agreements governing any purchase money Liens or capital
lease obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (d)
customary provisions restricting assignment of any licensing agreement (in which
a Loan Party are the licensee) with respect to a contract entered into by a Loan
Party in the ordinary course of business and (e) customary provisions
restricting subletting, sublicensing or assignment of any intellectual property
license or any lease governing any leasehold interests of a Loan Party.
8.2.16    Specified Subsidiaries. No Loan Party shall permit any Specified
Subsidiary to engage in any business or activity other than (a) businesses
related to winding down and/or transferring its operations to a Loan Party for a
reasonable period of time following its acquisition by a Loan Party, (b) any
dissolution or liquidation pursuant to Section 8.2.6(d), (c) participating in
tax, accounting and other administrative activities as a Subsidiary of a
consolidated group of companies, including the Loan Parties and (d) activities
incidental to the business or activities described in clauses (a) through (c) of
this Section 8.2.16.
8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
8.3.14    Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Borrower,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in

- 63 -    

--------------------------------------------------------------------------------




reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President or Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.
8.3.15    Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower,
financial statements of the Borrower consisting of a consolidated balance sheet
as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing. The
certificate or report shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph or any qualification,
exception or explanatory paragraph as to the scope of such audit.
8.3.16    Certificate of the Borrower. Concurrently with the financial
statements of the Borrower furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrower signed by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower, in the form of Exhibit 8.3.3. Notwithstanding
the foregoing, (i) in the event that the Borrower delivers to the Administrative
Agent an Annual Report for Borrower on Form 10-K for such fiscal year, as filed
with the SEC, within 90 days after the end of such fiscal year, such Form 10-K
shall satisfy all requirements of Section 8.3.2 to the extent that it contains
the information required by Section 8.3.2 and (ii) in the event that the
Borrower delivers to the Administrative Agent a Quarterly Report for Borrower on
Form 10-Q for such fiscal quarter, as filed with the SEC, within 45 days after
the end of such fiscal quarter, such Form 10-Q shall satisfy all requirements of
Section 8.3.1 to the extent that it contains the information required by Section
8.3.1. and (iii) in the event the Borrower delivers to the Administrative Agent
a Current Report for Borrower on Form 8-K, as filed with the SEC within five
days after filing, such Form 8-K shall satisfy all requirements of Section
8.3.4.3 to the extent that it contains the information required by Section
8.3.4.3.
8.3.17    Notices.
8.3.17.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.17.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party which relates to the Collateral
involving a claim or series of claims in excess of $3,000,000 or any claim which
would reasonably be expected to result in a Material Adverse Change.

- 64 -    

--------------------------------------------------------------------------------




8.3.17.3    Organizational Documents. Promptly after the execution thereof, any
amendment to the organizational documents of any Loan Party.
8.3.17.4    Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrower proposes to take with respect thereto.
8.3.17.5    ERISA Event. Promptly upon the occurrence or reasonably anticipated
occurrence of any ERISA Event, notice in writing setting forth the details
thereof and the action which the Borrower proposes to take with respect thereto.
8.3.17.6    Other Reports. Promptly upon their becoming available to the
Borrower:
(i)    Annual Operating Budget. The annual budget, consisting of an income
statement, balance sheet and statement of cash flows, of the Borrower, prepared
on a monthly basis, to be supplied not later than sixty (60) days after
commencement of the fiscal year to which any of the foregoing may be applicable,
(ii)    [Reserved],
(iii)    [Reserved],
(iv)    Reportable Compliance Event. The occurrence of a Reportable Compliance
Event, and
(v)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
9.    DEFAULT
9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.17    Payments Under Loan Documents. The Borrower shall fail to (a) pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation on the date on which such principal amount becomes due in accordance
with the terms hereof or (b) any interest on any Loan, Reimbursement Obligation
or Letter of Credit Obligation or any other amount owing hereunder or under the
other Loan Documents within three (3) Business Days of the date on which such
interest or other amount becomes due in accordance with the terms hereof or
thereof;

- 65 -    

--------------------------------------------------------------------------------




9.1.18    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
9.1.19    Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in Section 8.1.5 [Visitation Rights] or Section 8.2 [Negative Covenants];
9.1.20    Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) Business Days;
9.1.21    Defaults in Other Agreements or Indebtedness. A default or event of
default shall have occurred and been continuing under the terms of any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party may be obligated as a borrower or
guarantor in excess of $3,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto) any Indebtedness when due (whether at stated
maturity, by acceleration or otherwise) or if such breach or default permits or
causes the acceleration of any Indebtedness (which has not been waived) or the
termination of any commitment to lend;
9.1.22    Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $3,000,000 (net of the amount of any insurance
coverage which has not been rejected) in the aggregate shall be entered against
any Loan Party by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
sixty (60) days from the date of entry;
9.1.23    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
9.1.24    [Reserved];
9.1.25    Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Plan which has resulted or could reasonably be expected
to result in liability of Borrower under Title IV of ERISA to the Plan or the
PBGC that constitutes a Material Adverse Change, or (ii) Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its

- 66 -    

--------------------------------------------------------------------------------




withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan that
constitutes a Material Adverse Change.
9.1.26    Change of Control. A Change of Control shall occur.
9.1.27    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.
9.2    Consequences of Event of Default.
9.2.18    Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
9.2.19    Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and
9.2.20    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the

- 67 -    

--------------------------------------------------------------------------------




fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Lender or any such Affiliate or
participant to or for the credit or the account of any Loan Party against any
and all of the Obligations of such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, the Issuing Lender,
Affiliate or participant, irrespective of whether or not such Lender, Issuing
Lender, Affiliate or participant shall have made any demand under this Agreement
or any other Loan Document and although such Obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
9.2.21    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:
(i)    First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such, ratably among the Administrative Agent and the Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Lender Provided Interest Rate Hedges and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;

- 68 -    

--------------------------------------------------------------------------------




(v)    Fifth, to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize any undrawn amounts under outstanding Letters of Credit;
and
(vi)    Last, the balance, if any, to the Loan Parties or as required by Law.
10.    THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents Without limiting the generality of the foregoing, the
Administrative Agent:
(xii)    shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
(xiii)    shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(xiv)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

- 69 -    

--------------------------------------------------------------------------------




The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and

- 70 -    

--------------------------------------------------------------------------------




any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
10.6    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrower (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and Section
11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit

- 71 -    

--------------------------------------------------------------------------------




10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    Administrative Agent Fee. At any time there exists one (1) or more
unaffiliated Lenders in addition to the Administrative Agent, the Borrower shall
pay to the Administrative Agent and the Lenders such fees in the amounts and at
the times agreed to by the Administrative Agent and the Borrower pursuant to a
fee letter delivered by Administrative Agent to Borrower.
10.9    Reserved.
10.10    Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties in a transaction
permitted under Section 8.2.7 [Dispositions of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions] and (iii) any Guarantor if
such Guarantor becomes a domestic Subsidiary that is disregarded for U.S.
federal income tax purposes whose sole assets consist of equity interests of one
or more direct or indirect Foreign Subsidiaries.
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.
11.    MISCELLANEOUS

- 72 -    

--------------------------------------------------------------------------------




11.1    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:
11.1.2    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
11.1.3    Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;
11.1.4    Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or
11.1.5    Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions] or 5.3 [Sharing of Payments by Lenders] or this Section
11.1, alter any provision regarding the pro rata treatment of the Lenders or
requiring all Lenders to authorize the taking of any action or reduce any
percentage specified in the definition of Required Lenders, in each case without
the consent of all of the Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of the Administrative Agent or the Issuing
Lender, as applicable, and provided, further that, if in connection with any
proposed waiver, amendment or modification referred to in Sections 11.1.1
through 11.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a “Non-Consenting Lender”), then the Borrower shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms

- 73 -    

--------------------------------------------------------------------------------




affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.
11.2    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have
11.3    Expenses; Indemnity; Damage Waiver.
11.3.10    Costs and Expenses. The Borrower shall pay (i) all reasonable,
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable, documented fees, charges and disbursements
of outside counsel for the Administrative Agent) in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out of pocket expenses incurred by the Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all reasonable, documented out of
pocket expenses incurred by the Administrative Agent, any Lender or the Issuing
Lender (including the reasonable, documented fees, charges and disbursements of
any outside counsel for the Administrative Agent, any Lender or the Issuing
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) all reasonable out-of-pocket expenses of the
Administrative Agent’s regular employees and agents engaged periodically to
perform audits of the Loan Parties’ books, records and business properties.
11.3.11    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable, documented fees, charges and disbursements of any outside
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance or nonperformance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of

- 74 -    

--------------------------------------------------------------------------------




Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
11.3.12    Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
11.3.13    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

- 75 -    

--------------------------------------------------------------------------------




11.3.14    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
11.4    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.
11.5    Notices; Effectiveness; Electronic Communication.
11.5.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.
11.5.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening

- 76 -    

--------------------------------------------------------------------------------




of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
11.5.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.
11.6    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
11.7    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.
11.8    Successors and Assigns.
11.8.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
11.8.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or

- 77 -    

--------------------------------------------------------------------------------




a portion of its Commitment and the Loans at the time owing to it); provided
that any such assignment shall be subject to the following conditions:
(iii)    Minimum Amounts.
(a)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(b)    in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).
(iv)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(v)    Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
(a)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof; and
(b)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(vi)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.

- 78 -    

--------------------------------------------------------------------------------




(vii)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(viii)    No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].
11.8.3    Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal (and stated interest) amounts
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time. Such register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is in such register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
11.8.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement;

- 79 -    

--------------------------------------------------------------------------------




provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree (other than as is already
provided for herein) to any amendment, modification or waiver with respect to
Sections 11.1.1 [Increase of Commitment], 11.1.2 [Extension of Payment, Etc.],
or 11.1.3 [Release of Collateral or Guarantor]) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.8 [Increased Costs], 5.10
[Indemnity] and 5.9 [Taxes] (subject to the requirements and limitations
therein, including the requirements under Section 5.9.7 [Status of Lenders] (it
being understood that the documentation required under Section 5.9.7 [Status of
Lenders] shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.8.2 [Assignments by Lenders]; provided that such Participant (A)
agrees to be subject to the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of a Different Lending Office] as if it
were an assignee under Section 11.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Sections 5.8 [Increased
Costs] or 5.9 [Taxes], with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
11.8.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto

- 80 -    

--------------------------------------------------------------------------------




11.9    Confidentiality.
11.9.1    General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (iv)
to any other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
11.9.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].
11.10    Counterparts; Integration; Effectiveness.
11.10.1    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of

- 81 -    

--------------------------------------------------------------------------------




Lending And Issuance Of Letters Of Credit], this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e mail shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
11.11.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of Illinois without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of
Illinois without regard to its conflict of laws principles.
11.11.2    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK
COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH ILLINOIS STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
11.11.3    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST

- 82 -    

--------------------------------------------------------------------------------




EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 11.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND
AGREES NOT ASSERT ANY SUCH DEFENSE.
11.11.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
11.11.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
11.12    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.





- 83 -    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWER
ECHO GLOBAL LOGISTICS, INC.


By: /s/ Kyle Sauers    
Name: Kyle Sauers
Title: Chief Financial Officer





Signature Page to Credit Agreement    

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By: /s/ Brian D. Caldwell    
Name: Brian D. Caldwell
Title: Senior Vice President





Signature Page to Credit Agreement